Citation Nr: 1310501	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  10-10 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma.



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from November 1993 to January 1994 and from April 1999 to June 2008.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The RO, in pertinent part, denied the benefits sought on appeal.  

The Veteran requested a BVA hearing to be held at his local RO before a Veterans Law Judge.  See VA Form 9 received in March 2010.  The hearing was scheduled for November 2011.  Notice of the hearing date was sent to his new address of record and not returned as undeliverable; the regularity of the mail is presumed.  The Veteran failed to appear and as such, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The matter was previously before the Board in March 2012 and remanded for further development and adjudication.  The claim has been returned to the Board and is now ready for appellate disposition.


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran currently has a respiratory disability, to include asthma, due to events in active service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability, to include asthma, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2012).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record shows that in an August 2008 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The August 2008 letter was sent prior to the January 2009 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  The letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 


Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service VA outpatient records, and a September 2008 report of VA examination.  The Veteran was afforded the opportunity for a personal hearing; however, as noted in the Introduction, he failed to appear.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

On the Veteran's substantive appeal, he indicated that he was treated at Deborah Heart and Lung Center in New Jersey.  The RO sent the Veteran a letter in April 2010 requesting that he fill out the enclosed VA Form 21-4142, Authorization and Consent to Release Information to VA, and provide the full address of the identified provider so that the medical information could be requested.  The Veteran was also notified he could obtain and send the information himself.   The Veteran did not provide the requested consent form or obtain and send the information himself.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's lack of response after a specific request causes the Board to draw a negative inference from his inaction.  The Board would note that a pulmonary function laboratory report from Deborah Heart and Lung Center is part of the Veteran's service treatment records; by the Veteran's own admission his command declined any further testing with this provider after this appointment.  Thus, despite the Veteran's inaction, it would appear that all records from this provider have been obtained.

The Board remanded this matter in March 2012 to afford the Veteran an additional VA examination.  The VA examination was scheduled in April 2012.  Notice of the examination was sent to the address of record.  The Veteran failed to appear.  The Veteran sent a copy of the examination notice to the RO with an attached letter indicating that he already had a VA examination in 2008 and he was not going to take another day off from work and subject himself to the "embarrassment" of not being able to do the breathing test.  Additional VA examinations were scheduled for October 2012 and December 2012; the Veteran again failed to appear.  Insofar as the Veteran did not appear for the scheduled VA examinations, the Board finds that no additional assistance in this regard is required and the claim shall be rated based on the evidence of record.  Id; 38 C.F.R. § 3.655(b).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2012); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 



II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and Virtual VA (which does not contain any additional pertinent information or evidence).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In various statements, the Veteran contends that he has a respiratory disability as a result of his active military service.  Notably, he claims that he began experiencing severe breathing problems when running or jogging.  He further elaborated and indicated that he would feel light-headed, get headaches and blackout.  He asserts that he was diagnosed with exercised induced asthma, given an inhaler, and still suffers from the same breathing problems, even at rest, to this day. 

The service treatment records reflect treatment for exercise induced bronchospasms in 2006.  Notably, an entry dated in June 2006 shows the Veteran failed his most recent physical test due to difficulty breathing.  He treated his symptoms with an Albuterol inhaler.  A June 2006 pulmonary function test revealed no abnormality.  Bronchospasms were noted in February 2007.  There were no pulmonary symptoms in May 2007 and July 2007.  In September 2007, providers indicated that the Veteran had new symptoms of a history of exercise induced asthma.  His lungs were clear to auscultation.  He was to continue with the Albuterol inhaler.  Active medications in March 2008 included the Albuterol inhaler.  The Veteran was also variously treated for seasonal allergies and upper respiratory infections.  

Reports of medical examinations dated in September 1992 and March 2005 were negative for a respiratory disorder.  The Veteran specifically denied asthma, shortness of breath, wheezing, and the prescription of an inhaler on the March 2005 report of medical history.  On a May 2007 report of medical history, the Veteran reported asthma, breathing problems, shortness of breath, wheezing, and having been prescribed an inhaler.  A notation from the examiner indicated the Veteran had asthma, controlled.  The Veteran was discharged from service in June 2008.

Post-service, the Veteran was afforded a VA general medical examination in September 2008.  He informed the VA examiner that he had difficulty breathing that started in 2005 and that on occasion had blackouts when he ran.  The Veteran indicated the situation had improved since service.  He reported being given an inhaler in service, which did not help.  He indicated he was no longer able to exercise for fear of blackout episodes.  The examiner stated the Veteran was unable to give any additional details, as he was not able to get evaluated due to various reasons (not listed).  Physical examination showed his lungs were clear to auscultation bilaterally.  There were no rales, rhonci, or wheezing.  The pulmonary function test showed normal spirometry. 

VA outpatient treatment records dated in September 2009 show the Veteran denied shortness of breath.  There was some complaint of dyspnea on exertion; however, the examiner questioned whether it was due to allergies.  His lungs were clear to auscultation in all fields.  A respiratory disorder was not diagnosed.  In October 2009, the Veteran denied both shortness of breath and dyspnea on exertion.  His lungs were again clear to auscultation in all fields.  Active medications did not include an inhaler.  The active problem list did not include a respiratory disorder. 

The Board remanded this matter in March 2012 for additional development, to include obtaining any evidence of treatment for a respiratory disorder since service and affording the Veteran a VA examination.  No additional medical evidence was identified or submitted by the Veteran in support of his claim.  As previously noted, the Veteran failed to appear for VA examinations scheduled in April 2012, October 2012, and December 2012.  

Based on the foregoing evidence, the Board concludes that service connection is not warranted for the Veteran's claimed respiratory disorder, to include asthma.  The Board is cognizant that the Veteran's service treatment records do show treatment for exercise induced asthma and he has alleged continuous symptoms since service in the form of breathing problems; however, a respiratory disorder, to include asthma is not a "chronic disease" under 38 C.F.R. § 3.309(a).  Thus, consideration under 38 C.F.R. § 3.303(b) is not warranted.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429, slip op. at 13 (Fed. Cir. Feb. 21, 2013).  

Service connection may also be granted when the evidence establishes a nexus between active duty service and current complaints.  However, the competent evidence does not establish that he has a current respiratory disability related to service.   The Veteran is competent to describe the symptoms he has experienced (difficulty breathing and blackouts) that are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002). The Board cannot reject, or find nonprobative, lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331   ( Fed. Cir. 2006).  In this case, the Veteran's statements as to continuous breathing problems since service would be inconsistent with the overall record as the September 2008 pulmonary function test was normal.  VA outpatient treatment records dated in 2009 show the Veteran specifically denied shortness of breath.  There was some indication he had dyspnea on exertion in September 2009, but the provider questioned allergies as the cause and the lung fields were clear.  Moreover, the active problem list was devoid of a respiratory disorder and the active medications did not include an inhaler.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498   (1995).  

As noted, pursuant to Board Remand, VA gave the Veteran multiple opportunities to appear for an additional VA examination; however, he failed to appear and thus,  his claim is rated based on the evidence of record.  38 C.F.R. § 3.655.  The only evidence of record to support the Veteran's contentions that he has a respiratory disorder, including asthma, is his statements.  Diagnosing a respiratory disorder, including asthma, requires specialized training for a determination as to diagnosis and causation and is not susceptible of lay opinions on diagnosis or etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4.  Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran that he has a current respiratory disability because he is not qualified to offer such opinions.  

In sum, the competent evidence does not establish that the Veteran has a current respiratory disability, to include asthma.  Without evidence of a current disability, 
there is no basis for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992).  Accordingly, the claim must be denied. 


ORDER

Entitlement to service connection for a respiratory disability, to include asthma, is denied.


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


